 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   MICHAEL D. ANDERSON
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                 IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00039-MCE
12
                                   Plaintiff,            STIPULATION TO CONTINUE TRIAL AND
13                                                       EXCLUDE TIME UNDER THE SPEEDY TRIAL
                            v.                           ACT; ORDER
14
     EMILIO LARA,
15
                                   Defendant.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for a jury trial on March 30, 2020, and time was
21
     excluded through that date.
22
            2.      By this stipulation, defendant now moves to continue the jury trial to November 30,
23
     2020, and exclude time between March 30, 2020, and November 30, 2020, under Local Code T4. The
24
     defendant further requests that a Trial Confirmation Hearing be set for 10 a.m. on October 15, 2020.
25
            3.      The parties agree and stipulate, and request that the Court find the following:
26
                    a)     The parties were originally set for trial on September 10, 2019, and confirmed
27
            that trial at a Trial Confirmation Hearing on July 29, 2019.
28
                    b)     Defense counsel subsequently requested a continuance of the trial date to March

      STIPULATION TO CONTINUE TRIAL & EXCLUDE TIME       1
      UNDER THE SPEEDY TRIAL ACT
 1        30, 2020, because counsel’s review of the government’s motions in limine led them to decide

 2        that they needed to review a substantial quantity of computer evidence that they had not

 3        previously reviewed.

 4                c)     The government produced an additional DVD of discovery on September 6, 2019,

 5        approximately 30 additional pages on September 11, 2019, and approximately 80 additional

 6        pages on October 11, 2019.

 7                d)     Counsel for defendant requires additional time to prepare for trial because they

 8        need additional time to review the computer evidence and the additional discovery and to discuss

 9        trial strategy with the client after reviewing those materials.

10                e)     Counsel for defendant believes that failure to grant the above-requested

11        continuance would deny him the reasonable time necessary for effective preparation, taking into

12        account the exercise of due diligence.

13                f)     The government does not object to the continuance.

14                g)     Based on the above-stated findings, the ends of justice served by continuing the

15        case as requested outweigh the interest of the public and the defendant in a trial within the

16        original date prescribed by the Speedy Trial Act.

17                h)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18        et seq., within which trial must commence, the time period of March 30, 2020, to November 30,

19        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

20        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

21        of the Court’s finding that the ends of justice served by taking such action outweigh the best

22        interest of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION TO CONTINUE TRIAL & EXCLUDE TIME       2
     UNDER THE SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 22, 2020                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ MIRIAM R. HINMAN
 9                                                           MIRIAM R. HINMAN
                                                             MICHAEL D. ANDERSON
10
                                                             Assistant United States Attorneys
11

12
     Dated: January 22, 2020                                 /s/ DAVID DRATMAN
13                                                           DAVID DRATMAN
14                                                           DAVID FISCHER
                                                             Counsel for Defendant
15                                                           Emilio Lara

16

17

18                                                   ORDER

19          IT IS SO ORDERED.

20 DATED: January 24, 2020

21

22
                                                _______________________________________
23                                              MORRISON C. ENGLAND, JR.
                                                UNITED STATES DISTRICT JUDGE
24

25

26

27

28

      STIPULATION TO CONTINUE TRIAL & EXCLUDE TIME       3
      UNDER THE SPEEDY TRIAL ACT
